         Case 5:08-cr-00671-NAM Document 452 Filed 02/14/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK

    ORDER APPOINTING THE OFFICE OF THE FEDERAL PUBLIC DEFENDER



United States of America

        -vs.-                                         Case No. 5:08-cr-671-008 (NAM)

JERMAINEGARY




        Pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. § 3006A(a)(1) and
(c), and because of the need to efficiently process motions brought pursuant to the First Step
Act of 2018, S. 756 (December 21, 2018),

       It is hereby ORDERED that:

         The Office of the Federal Public Defender for the Northern District of New York is
appointed to represent the above-named defendant to determine whether defendant may qualify
for relief pursuant to Title IV, Section 404 of the First Step Act of 2018, and shall file a notice
of appearance with the Clerk of Court.


Dated: February 14, 2019
at Syracuse, New York
